COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00693-CV
Style:                    Giovanny F. Laguan and Marina Del T. Martinez v. Hilary J. Lloyd
                          and Kimberly A. Lloyd
Date motion filed*:       December 11, 2014
Type of motion:           Motion for Extension of Time to File Clerk’s and Reporter’s Records
Party filing motion:      Pro Se Appellant Giovanny F. Laguan
Document to be filed:     Clerk’s and Reporter’s Records

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                  December 11, 2014
       Number of extensions granted:           0        Current Due date: December 11, 2014
       Date Requested:                     March 16, 2015

Ordered that motion is:
       Granted in part
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s pro se motion for a 90-day extension of time to file the clerk’s and
          reporter’s records, because they are not ready to be filed, is dismissed because the trial
          clerk and reporter are responsible for filing them, provided appellant has first requested
          and paid for them. See TEX. R. APP. P. 35.3(a)(2), (b). The Clerk of this Court sent
          appellants a notice on December 16, 2014, that this appeal is subject to dismissal
          unless appellants pay the clerk’s record fee by January 15, 2015. Also, though this
          Court referred the parties to mediation on September 9, 2014, no objections or other
          required notifications were timely filed. Accordingly, the parties are ordered to file a
          response to the mediation order by January 15, 2015.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: December 18, 2014
November 7, 2008 Revision